711 N.W.2d 750 (2006)
474 Mich. 1111
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mark Curtis LOUDE, Jr., Defendant-Appellant.
Docket No. 130075, COA No. 255724.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the October 18, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.